Citation Nr: 1034685	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, 
Title 38, of the United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to January 1987 
and from August 1993 to June 1998, with an additional four years 
and 11 months of active service.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in January 2010.  The hearing transcript has been 
associated with the claims file.


FINDING OF FACT

The Veteran did not serve at least three continuous years, 
beginning July 1, 1985.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits 
are not met.  
38 U.S.C.A. § 3011 (2002 & Supp. 2009); 38 C.F.R. § 21.7044 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, the Board notes that the Veteran was informed of 
the requirements for establishing entitlement to education 
benefits in the January 2008 statement of the case and that the 
Veteran is represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claim (see Overton 
v. Nicholson, 20 Vet. App. 427 (2006)), and based on the record 
as a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the appellant 
what was necessary to substantiate his application for education 
benefits, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Furthermore, VA 
has attempted to verify the Veteran's service and has afforded 
the Veteran an opportunity to present testimony before the Board.  
Thus, the Board finds the Veteran is not prejudiced by the 
adjudication of this matter at this time.  

Analysis

VA will provide education assistance for a former Vietnam Era GI 
Bill (Chapter 34) participant under the Montgomery GI Bill, if 
the veteran completes certain academic requirements; entered 
active duty before January 1, 1977; had remaining Chapter 34 
entitlement as of December 31, 1989; served on active duty at any 
time between October 19, 1984, and July 1, 1985; served three 
years of continuous active duty from July 1, 1985, forward 
(unless discharged early due to medical conditions, hardship, or 
for the convenience of the government); and received an honorable 
discharge.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7044.

In this case, the Veteran entered active duty before January 1, 
1977, served between October 19, 1984, and July 1, 1985, and 
received an honorable discharge, and it appears that he had 
remaining Chapter 34 entitlement as of December 31, 1989, and 
that he has met the academic requirements.  Thus, the remaining 
issue is whether he served three years of continuous active duty 
from July 1, 1985, forward.  

The Veteran contends that he served three continuous years from 
July 1, 1985, forward:  he asserts that he served in the Marine 
Corps until January 1987, then an Active Reserve Unit from 
January 1987 to January 1988 and then the Marine Corps again from 
June 1988 to August 1993.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  In determining whether statements 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The evidence of record clearly indicates that the Veteran served 
on active duty from August 2, 1976, to January 19, 1987, and from 
August 31, 1993, to June 30, 1998.  The record also indicates 
that the Veteran had a total of 15 years, 2 months, and 26 days 
of active service prior to August 31, 1993, and 2 years 2 months 
and 26 days of inactive service prior to August 31, 1993, with 
six months and 10 days inactive service prior to January 19, 
1987.  Based on this evidence, it appears that between January 
19, 1987, and August 31, 1993, the Veteran served approximately 
four years and 11 months of active service and approximately one 
year and nine months inactive service.  

The Board acknowledges that it is not clear when these period(s) 
of active service and inactive service occurred.  Review of the 
evidence suggests that the undocumented active service did not 
resume immediately after the Veteran's discharge on January 19, 
1987, however.  Instead, the evidence, suggests that there was a 
break between the active service which ended on January 19, 1987, 
and the next period of active service:  in an application for 
education benefits which is dated January 30, 1987, the Veteran 
denied that he was on active duty, and in an August 1998 
application for compensation or pension, the Veteran reported 
that he served in the Reserve from March 1987 to March 1988.  The 
Board acknowledges that the Veteran now contends that he began 
serving in the Active Reserve immediately after his discharge in 
January 1987.  Initially, the Board notes that it finds the 
Veteran's history of service in the Active Reserve is both 
credible and competent, particularly as his current history is 
corroborated by an earlier history of service in the Active 
Reserve in July 1987.  Although the Veteran is likewise competent 
to report when he began serving in the Active Reserve, the Board 
finds his current history that he began serving immediately after 
separation in January 1987 is less credible and carries less 
probative value than the more contemporaneous histories provided 
in 1987 and 1998 which reflect a discontinuation in the Veteran's 
service between January 19, 1987, and March 1987.  See Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).

The Board has weighed the Veteran's statements as to date he 
entered the Reserve and finds his current recollections and 
statements made in connection with a claim for VA education 
benefits to be of lesser probative value than his previous more 
contemporaneous histories which indicate a break in active 
service after separation on January 19, 1987.  For these reasons, 
the Board finds that the weight of the evidence is against a 
finding that the Veteran performed active service continuously 
from July 1, 1985, forward; rather, the Board finds that there 
was a break in service beginning on January 19, 1987.  

Based on the foregoing, and the absence of evidence that the 
Veteran received an early discharge due to hardship, the 
convenience of the Government, or a medical or a medical 
(physical or mental) condition or served in the Selected Reserve, 
the Board finds there is simply no legal basis to find the 
Veteran eligible for education assistance benefits.  Thus, the 
claim is denied.  


ORDER

Entitlement to educational assistance benefits under Chapter 30, 
Title 38, of the United States Code is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


